Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 1/15/2021, the application has been examined.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Shell (US 2019/0177993).
Regarding claim 1, Shell discloses a booth (smartbooth 102 in figs 1-12c para 0046-0048) comprising:
an openable door (door 112 with open state in figs 1-3, para 0049-0050; and
a locking mechanism that locks the door (locking apparatus such as electromagnetic lock or locking mechanism 112 in para 0049, 0066, 0095), wherein
the door is locked in a case where the door is closed (upon closure detection the lock engages in para 0049), and
the door is not locked in a case where a predetermined condition is satisfied (door may be unlocked via app on mobile device or entering code/PIN on keypad or other credential in para 0066-0077, 0095).
Although Shell does not expressly disclose locked upon closed in the same embodiment as the not locked (unlock) upon condition, such would have been obvious in view of Shell disclosing combining a variety of sensors for multiple conditional responses (para 0099-0100) and/or the method/system may be a combination of the components described (para 0024-0028).  
Regarding claim 2, Shell discloses that the booth is reservable (reserving, booking, scheduling a booth for blocks of time in para 0008-0010, 0049, 0066, 0095).  Shell discloses that the door may be kept closed and locked during the session (para 0049), the valid customer may unlock the door during the allotted/reserved time allowing the customer to enter, exit and re-enter the booth (para 0066, 0095)  
.

Claim 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shell (US 2019/0177993) as applied above in view of Sharpe (US 2015/0179012).
Regarding claim 3, Shell discloses door remains locked for a time prior to the booked session and auto-lock upon exit (para 0095) and continuing to charge a customer that does not end the session and lock the door (para 0102), but does not expressly disclose the door is locked after reservation period end.
Sharpe discloses an analogous art room access control system (title, abstract) with the door unlocked for authorized user during booked/scheduled time door and the door locked after the booked/scheduled period elapses to reduce unauthorized / unscheduled access (abstract, fig 4, para 0013, 0023, 0027, 0061, claim 1).  
Regarding claim 3, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Shell, wherein the door is locked after the reservation period ends in view of Sharpe disclosing locking door after booked/scheduled period elapses to reduce unauthorized / unscheduled access.
Regarding claim 10, Shell discloses booth is reservable and door remains locked for a time prior to the booked session and auto-lock upon exit (para 0095) and continuing 
Sharpe discloses an analogous art room access control system (title, abstract) with the door unlocked for authorized user during booked/scheduled time door and the door is locked when the booked/scheduled period elapses while unlocked (after unlocked for authorized user) to reduce unauthorized / unscheduled access (abstract, fig 4, para 0013, 0023, 0025, 0027, 0061, claim 1).  
Regarding claim 10, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Shell, the door is locked when a reservation end time of the booth is reached while the booth is not locked in view of Sharpe disclosing door is locked when the booked/scheduled period elapses while unlocked (after unlocked for authorized user) to reduce unauthorized / unscheduled access.

Claims 4-5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shell (US 2019/0177993) as applied above in view of Kurpinski (US 2007/0216517).
Regarding claim 4, Shell discloses door close detection (para 0049-0050, 0089, 0096) and occupancy sensing (para 0089), but does not expressly disclose the door is not locked in a case where the door is closed while the booth is in an unoccupied state.
Kurpinski discloses an analogous art automatic door locking system (title, abstract) sensing doors closed and not all locked (step 84 of fig 2 and para 0036) and 
Regarding claim 4, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Shell, wherein the door is not locked in a case where the door is closed while the booth is in an unoccupied state in view of Kurpinski disclosing not locking when door closed and unoccupied so that doors are not locked when key/fob left inside.
Regarding claim 5, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the door is locked in a case where a predetermined amount of time elapses from when the door is closed while the booth is in an unoccupied state in view of Kurpinski disclosing door locked after timer expired and key/fob not left inside to automatically lock the door.
Regarding claim 7, Shell disclosed detecting door closed (para 0089) and detecting user belongings such as mobile phone (para 0066, 0093-0095, 0100) but does not expressly disclose closed door not locked while belongings inside.
Kurpinski discloses an analogous art automatic door locking system (title, abstract) sensing doors closed and not all locked (step 84 of fig 2 and para 0036) and not locking (unlocking) if belongings (key/fob) left in the vehicle (step 112 in fig 2, para 
 Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the Shell, wherein the door is not locked in a case where the door is closed while belongings of a user who uses the booth are inside the booth in view of Kurpinski disclosing not locking the door so the user does not forget belongings (key/fob).
Regarding claim 9, Shell discloses lock/unlock of booth via app on portable equipment (mobile phone in para 0066, 0093-0095, 0100) and presence of the mobile phone is detected to identify the person entering the booth (para 0094). The mobile app corresponds to the door is unlocked in a case where an unlock instruction is given by portable equipment carried by a user of the booth, but Shell does not expressly disclose the door is not locked in a case where the opened door is closed while the user not carrying the portable equipment is on an outside of the booth.
Kurpinski discloses an analogous art automatic door locking system (title, abstract) automatically unlocking doors when approach of portable equipment (fob/key) is detected (para 0020-0023) corresponding to unlocking instruction from portable equipment.  When a door is opened in step 82, then closed in step 84, then no exterior key detected in step 94,98 and key/fob inside in steps 104,106 then doors are unlocked in step 112 (fig 2, para 0035-0040) A warning chirp alerts the user to retrieve the key/fob (step 114 in fig 2, para 0040).
 Regarding claim 9, it would have been obvious to one of ordinary skill in the art .

Claim 6 is are rejected under 35 U.S.C. 103 as being unpatentable over Shell (US 2019/0177993) and Kurpinski (US 2007/0216517) as applied above in view of Sharpe (US 2015/0179012).
Regarding claim 6, Shell discloses booth is reservable and door remains locked for a time prior to the booked session and auto-lock upon exit (para 0095) and continuing to charge a customer that does not end the session and lock the door (para 0102), but does not expressly disclose the door is locked when a reservation end time of the booth is reached while the booth is in an unoccupied state.
Sharpe discloses an analogous art room access control system (title, abstract) with the door unlocked for authorized user during booked/scheduled time door and the door is locked when the booked/scheduled period elapses while unoccupied (user checked out) to reduce unauthorized / unscheduled access (abstract, fig 4, para 0013, 0023, 0027, 0061, claim 1).  
Regarding claim 6, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the door is locked when a reservation end time of the booth is reached while the booth is in an unoccupied state in view of Sharpe disclosing door is .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shell (US 2019/0177993) and Kurpinski (US 2007/0216517) as applied above in view Willats (US 2002/0195878).
Regarding claim 8, the combination applied above does not expressly disclosed even in the case where the belongings of the user are inside the booth, the door is locked if the user is inside the booth.
Willats discloses an analogous art locking system and method (title, abstract) including locking the door when belongings (transponder / authorization device) detected inside and user inside operates manual override (fig 2, para 0018, 0020) to enable the authorized user protection from intruders (para 0020).  
Regarding claim 8, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein even in the case where the belongings of the user are inside the booth, the door is locked if the user is inside the booth in view of Willats disclosing such to enable the authorized user protection from intruders and suggested by Shell disclosing booth with hardened locking devices to transform the booth into as safe room to protect the occupant (para 0053).

Claims 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable Shell (US 2019/0177993) in view of Shane (US 5638646).
Shell discloses an information processing system (computer/ server in para 0082-0083, 0089) that performs a process (applications, modules & software in para 0082-0102) for a booth (smartbooth 102 in figs 1-12c para 0046-0048) provided with a door (door 112 with open state in figs 1-3, para 0049-0050) that is unlocked on a basis of an instruction (computer/server senses door open/close and control lock operation in para 0089, 0089) from portable equipment carried by a user (lock/unlock based on input from smart phone, RFID, Bluetooth or NFC device  in para 0066, 0093-0095, 0100), the information processing system comprising: a processor configured to perform the necessary tasks (para 0043, 0124-0126).  Shell discloses the Smartbooth 102 provides environmental state detection with automated and conditional response including output of indicators or alerts (para 0099) including status of personal items (tampering of luggage in para 0067, presence of phone or device in para 0094, 0099), but does not expressly disclose output predetermined information in a case where the user inside the booth attempts to exit the booth without taking the portable equipment.
Shane discloses an analogous art booth (traveler’s quarters in title, fig 1) with computer generated voice activated when the door is opened to remind the user to make sure they have their personal items (col 5 lines 8-12).  
Regarding claim 11, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in shell the processor configured to output predetermined information in a case where the user inside the booth attempts to exit the booth without taking the portable equipment in view of 
Regarding claim 12, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the processor is configured to output information for reminding the user to take the portable equipment as the predetermined information in view of the voice reminder of Shane to remind the user to take personal items including portable equipment.
Regarding claim 14, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the processor is configured to output information for instructing the user to take the portable equipment as the information for reminding the user to take the portable equipment in view of the voice reminder of Shane to remind the user to take personal items including portable equipment.
Claim 15 is directed to a non-transitory computer readable medium storing a program causing a computer to execute a process of claim 11.   Shell discloses computer readable medium with instructions to implement the process (para 0124). 
Therefore, claim 15 would have been obvious in view of Shell and Shane for the same reasons applied above to claim 11.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shell (US .
The combination applied above lacks reminder as door not open.
Nakagawa discloses an analogous art access management system (title, abstract) that only opens a door for entry into a room in when information from portable equipment (non-contact IC card 3) coincides and only opens a door for exit from a room in when information from portable equipment (non-contact IC card 3) coincides (figs 15A-B, para 0030-0031, 0157-0164).  This prevents leaving without the portable equipment used for entry.
Regarding claim 13, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the processor is configured to output control information such that the door does not open as the information for reminding the user to take the portable equipment in view of Nakagawa disclosing such to prevent leaving without the portable equipment used for entry.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shell (US 2019/0177993) in view of Li (US 2016/0371535).
Regarding claim 16, Shell discloses a booth (smartbooth 102 in figs 1-12c para 0046-0048) comprising:
an openable door (door 112 with open state in figs 1-3, para 0049-0050; and
a locking mechanism that locks the door (locking apparatus such as 
the door is unlocked in a case where a predetermined first condition is satisfied, and in a case where a second condition different from the first condition is satisfied (door is unlocked in response to multiple different conditions including entering code, password or PIN on keypad (par 0066, 0095. 0099), via app on portable equipment (mobile phone in para 0066, 0093-0095, 0100), facial recognition on a camera (para 0094, 0100-0101), other biometric (body recognition, a fingerprint scanner, eye scanner, DNA scanner, infrared camera, speech biometric or other biometric reader device in par 0094, 0016).  The phone is also detected to identify the person entering the booth (para 0094).
Shell discloses entering, exiting and returning to re-entering the booth (para 0095), but does not expressly disclose that the second condition is satisfied after the first condition is satisfied and the door is unlocked.
Li discloses an analogous art room access authentication system (title, abstract, figs 1A-1B , 13) with initial unlock to enter a room in response to a first condition (ID authentication) and after entry by ID authentication, the user may exit and re-enter the room in response to a second condition (facial recognition) in para 0109, 0113-0114, 0120. The ID authentication may include finger vein or password (para 0115) and the face image is registered after the ID authentication is satisfied (para 0116).  This provides highly accurate authentication (par 0120).
Regarding claim 16, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Shell,  the 
Regarding claim 17, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the second condition is not satisfied before the first condition is satisfied in view of Li disclosing this by registering the second condition only after the first condition for accurate authentication.
Regarding claim 18, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above the first condition is a case where an unlock instruction is given by portable equipment carried by a user, and the door is unlocked in the case where the unlock instruction is given by the portable equipment in view of Shell disclosing phone to Identify the persons and control unlock that corresponds to ID authentication of Li. 
Further regarding claim 18 it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, after the unlock instruction is given by the portable equipment and the door is unlocked, the door is also unlocked in a case where a condition other than the condition of the unlock instruction from the portable equipment is satisfied in view of Li disclosing after unlock by the first (ID) condition, unlock by second (facial recognition) condition different from the first (ID) condition for accurate authentication.

Further regarding claim 19, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, after the unlock instruction from the portable equipment is given, the first condition is satisfied, and the door is unlocked, the door is also unlocked in a case where the user information satisfies the predetermined condition in view of Li disclosing after unlock by the first (ID) condition, unlock by second (facial recognition) condition different from the first (ID) condition for accurate authentication.
Regarding claim 20, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, the user information is information obtained from a body of a user on an outside of the booth in view of Shell disclosing facial or other biometric information read by external/exterior camera or reader (par 0089, 0094) to re-enter the booth (para 0095) and/or in view of Li disclosing face authentication to re-enter the room 
Further regarding claim 20, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, after the unlock instruction from the portable equipment is given, the first condition is satisfied, and the door is unlocked, the door is also unlocked in a case where the information obtained from the body of the user on the outside of the booth satisfies the predetermined condition in view of Li disclosing after unlock by the first (ID) condition, unlock by second (facial recognition) condition different from the first (ID) condition for accurate authentication.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ratnakar (US 2007/0241927) discloses a lavatory reservation system.
Dumas (US 2013/0176107) discloses wireless unlock via smartphone.
Cojocaru (US 2015/0339870) discloses dual access mode security system.
Funo (US 11182994) discloses booth reservation system.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

2/25/2022							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683